UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILLIE GLOVER,

                            Plaintiff,

                    -against-                                     1:19-cv-04851

 COMMISSIONER OF SOCIAL                                              ORDER
 SECURITY,                                                            USDC SDNY
                                                                      DOCUMENT
                            Defendant.                                ELECTRONICALLY FILED
                                                                      DOC #:
MARY KAY VYSKOCIL, United States District Judge:                      DATE FILED: 3/4/2020

       In a separate Order, this case has been referred to one of the Court’s Magistrate Judges

for a Report and Recommendation. Magistrate Judges are judges selected by the District Judges

to serve for terms of eight years. Magistrate Judges are highly qualified and very experienced.

       You have an option to agree to having the Magistrate Judge to whom your case has been

referred—Magistrate Judge Ona T. Wang—decide your case instead of recommending a

decision to the District Court Judge, who would then review the Report and Recommendation

and address any objections to it.

       If you consent to having the Magistrate Judge decide your case, the Magistrate Judge

replaces the District Judge, thereby speeding up the resolution of the case (because only one

judge instead of two will be involved in your case). Any appeal from a Magistrate Judge’s

decision following consent is directly to the United States Court of Appeals for the Second

Circuit in the same way that an appeal from a District Judge’s decision would be taken. If you

do not consent to having the Magistrate Judge decide your case, then the Magistrate Judge will

issue a Report and Recommendation and the District Judge will consider objections either party

has to the Report and Recommendation before a final judgment is entered in your case.
       Both you and the Commissioner of Social Security must consent in order for the

Magistrate Judge to decide your case. If you wish to consent, please sign the enclosed form and

mail or hand deliver it to Lisa Ahearn, Civil Clerk’s Office, Office of the United States Attorney

for the Southern District of New York, 86 Chambers Street – Third Floor, New York, New York

10007. The United States Attorney’s Office will arrange to have the consent form signed by the

District Judge.




SO ORDERED.
                                                     _________________________________
Date: March 4, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                 2
A O 8 5 ( R e v. 0 1/ 0 9) N oti c e, C o ns e nt, a n d R ef er e n c e of a Ci vil A cti o n t o a M a gistr at e J u d g e



                                                         U     NI T E D              ST        ATES              D     I S T RI C T C O U R T
                                                                                                             f or t h e
                                                                                _ _ _S _o _ut_ h_ er_ _n_ Distri
                                                                                                           Districtct ofof N_e_ _w _ _Y _or_ k_ _ _

                                                                                                                  )
                                               Pl ai ntiff                                                        )
                                                   v.                                                             )        Ci vil A cti o n N o.
                                                                                                                  )
                                             D ef e n d a nt                                                      )



                N O TI C E, C O N S E N T, A N D R E F E R E N C E O F A CI VI L A C TI O N T O A M A GI S T R A T E J U D G E

              N oti c e of a m a gistr at e j u d g e’s a v ail a bilit y . A U nit e d St at es m a gistr at e j u d g e of t his c o urt is a v ail a bl e t o c o n d u ct all
pr o c e e di n gs i n t his ci vil a cti o n (i n cl u di n g a j ur y or n o nj ur y tri al) a n d t o or d er t h e e ntr y of a fi n al j u d g m e nt. T h e j u d g m e nt m a y
t h e n b e a p p e al e d dir e ctl y t o t h e U nit e d St at es c o urt of a p p e als li k e a n y ot h er j u d g m e nt of t his c o urt. A m a gistr at e j u d g e m a y
e x er cis e t his a ut h orit y o nl y if all p arti es v ol u nt aril y c o ns e nt.


             Y o u m a y c o ns e nt t o h a v e y o ur c as e r ef err e d t o a m a gistr at e j u d g e, or y o u m a y wit h h ol d yo ur c o ns e nt wit h o ut a d v ers e
s u bst a nti v e c o ns e q u e n c es. T h e n a m e of a n y p art y wit h h ol di n g c o ns e nt will n ot b e r e v e al e d t o a n y j u d g e w h o m a y ot h er wis e
b e i n v ol v e d wit h y o ur c as e.


             C o ns e nt t o a m a gistr at e j u d g e’s a ut h orit y. T h e f oll o wi n g p arti es c o ns e nt t o h a v e a U nit e d St at es m a gistr at e j u d g e
c o n d u ct all pr o c e e di n gs i n t his c as e i n cl u di n g tri al, t h e e n tr y of fi n al j u d g m e nt, a n d all p ost-tri al pr o c e e di n gs.


                    P arti es’ pri nt e d n a m es                                                    Si g n at ur es of p arti es or att or n e ys                                          D at es




                                                                                                 R ef e r e n c e O r d e r

             I T I S O R D E R E D: T his c as e is r ef err e d t o a U nit e d St at es m a gistr at e j u d g e t o c o n d u ct all pr o c e e di n gs a n d
or d er t h e e ntr y of a fi n al j u d g m e nt i n a c c or d a n c e wit h 2 8 U. S. C. § 6 3 6( c) a n d F e d. R. Ci v. P. 7 3.



D at e:
                                                                                                                                                      Distri ct J u d g e’s si g n at ur e



                                                                                                                                                        Pri nt e d n a m e a n d titl e

N ot e:        R et ur n t his f or m t o t h e cl er k of c o urt o nl y if y o u ar e c o ns e nti n g t o t h e e x er cis e of j uris di cti o n b y a U nit e d St at es
               m a gistr at e j u d g e. D o n ot r et ur n t his f or m t o a j u d g e.



             Pri nt
             Print                                      SSave
                                                          a v e AAs...
                                                                  s...                                                                                                                         RReset
                                                                                                                                                                                                 e s et
